Case 8:17-cv-01175-DOC-JDE Document 117 Filed 10/11/18 Page 1 of 2 Page ID #:4585




    1 Robert M. Waxman (SBN 89754)
        rwaxman@ecjlaw.com
    2 David N. Tarlow (SBN 214050)
        dtarlow@ecjlaw.com
    3 Jason L. Haas (SBN 217290)
        jhaas@ecjlaw.com
    4 ERVIN COHEN & JESSUP LLP
      9401 Wilshire Boulevard, Ninth Floor
    5 Beverly Hills, California 90212-2974
      Telephone (310) 273-6333
    6 Facsimile (310) 859-2325
    7 Attorneys for Plaintiff VIZIO, Inc., a California corporation
    8                                UNITED STATES DISTRICT COURT
    9            CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
   10 VIZIO, INC., a California corporation,              Case No. 8:17-CV-01175-DOC-JDE
   11                       Plaintiff,                    The Hon. David O. Carter, District
                                                          Judge
   12             v.
                                                          The Hon. James D. Early, Magistrate
   13 LeECO V. LTD., an exempted                          Judge
      company with limited liability
   14 incorporated under the laws of the                  NOTICE OF PLAINTIFF VIZIO,
      Cayman Islands; LeECO GLOBAL                        INC.’S DISCOVERY MOTION TO
   15 GROUP LTD., a corporation organized                 COMPEL LeECO V. LTD. AND
      and existing under the laws of the                  LELE HOLDING, LTD. TO
   16 People’s Republic of China; LELE                    RESPOND TO VIZIO’S FIRST
      HOLDING, LTD., a British Virgin                     REQUESTS FOR PRODUCTION
   17 Islands Personal Holding Company;                   OF DOCUMENTS WITHOUT
      YUETING JIA, an individual; and                     OBJECTIONS AND TO PRODUCE
   18 DOES 1 through 10,                                  ALL RESPONSIVE DOCUMENTS
   19                       Defendant.                    [Joint Stipulation Re Plaintiff’s
                                                          Discovery Motion To Compel LeECO V.
   20                                                     Ltd. And LELE Holding, Ltd. To
                                                          Respond To Requests For Production
   21                                                     Of Documents Without Objections Filed
                                                          Currently Herewith]
   22
   23 LeECO V. LTD.,                                      Date:           November 15, 2018
                                                          Time:           10:00 a.m.
   24           Counter-Claimant,                         Courtroom:      6A
   25             vs.                                     Discovery Cutoff: December 14, 2018
                                                          Pre-trial Conference: August 5, 2019
   26 VIZIO, INC., a California corporation,              Trial: August 13, 2019
   27            Counter-Defendant.
   28
        14676.8:9370258.1                                                         8:17-CV-01175-DOC-JDE
                       PLAINTIFF VIZIO, INC’S NOTICE OF MOTION TO COMPEL DISCOVERY RESPONSES
Case 8:17-cv-01175-DOC-JDE Document 117 Filed 10/11/18 Page 2 of 2 Page ID #:4586




    1             TO THE HONORABLE COURT, ALL PARTIES AND THEIR
    2 COUNSEL OF RECORD:
    3             PLEASE TAKE NOTICE that on November 15, 2018, at 10:00 a.m., or as
    4 soon thereafter as counsel may be heard by the Honorable James D. Early,
    5 Magistrate Judge for the U.S.D.C. Central District of California, Southern Division,
    6 located at 411 West Fourth Street, Courtroom 6A, Santa Ana, CA 92701-4516,
    7 Plaintiff VIZIO, Inc. (“Plaintiff”) will and hereby does move for an order
    8 compelling Defendants LeECO V. LTD. and LELE HOLDING, LTD.
    9 (“Defendants”) to respond to Plaintiff’s First Set of Document Requests Nos. 35-65
   10 and produce all responsive documents, without objections, pursuant to the Joint
   11 Stipulation re Plaintiff’s Discovery Motion To Compel LeECO V. LTD. and LELE
   12 HOLDING, Ltd. to Respond to Requests for Production of Documents Without
   13 Objections (the “Stipulation”), entered into between the parties and filed
   14 concurrently herewith.
   15 DATED: October 11, 2018                    ERVIN COHEN & JESSUP LLP
                                                    Robert M. Waxman
   16
                                                    David N. Tarlow
   17                                               Jason L. Haas
   18
   19
                                                 By: /s/ Robert M. Waxman
   20
                                                     Robert M. Waxman
   21                                                Attorneys for Plaintiff VIZIO, Inc., a
                                                     California corporation
   22
   23
   24
   25
   26
   27
   28
        14676.8:9370258.1
                                                         1                      8:17-CV-01175-DOC-JDE
                     PLAINTIFF VIZIO, INC’S NOTICE OF MOTION TO COMPEL DISCOVERY RESPONSES
